Case 1:21-cv-00044-DLF Document6 Filed 02/08/21 Page 1of 3
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Community for Creative Non-Violence

Plaintiff
Case No.: 1:21-cv-00044-DLF

vs.

United States of America, et al.

Defendant(s)
AFFIDAVIT OF SERVICE BY CERTIFIED MAIL

I, Louis Gerrick, a Private Process Server, being duly sworn, depose and say, I have been duly authorized to make service of the
documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise interested
in this matter.

DOCUMENT(S): Summons and Complaint for Breach of Contract, Quiet Title, Declaratory Relief, and Injunctive Relief

SERVE TO: Alex M. Azar, II, Secretary of the Department of Health and Human Services

SERVICE ADDRESS: 200 Independence Avenue, SW, Washington, DC 20201

METHOD OF SERVICE: Per COVID-19 service of process protocol, service was completed by mailing a copy of the documents

listed herein to Alex M. Azar, II, Secretary of the Department of Health and Human Services at 200 Independence Avenue, SW,
Washington, DC 20201 on 01/12/2021 via United States Postal Service, Certified Mail, Return Receipt Requested. Article
Number: 7019 1120 0001 3834 1096. Service was signed for on 01/28/2021 by Tabitha Caldwell, return receipt attached.

I declare under penalty of perjury that this information is true.

 

Executed On Louis Gerrick

Client Ref Number:094000-10558
Job #: 1585380

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:21-cv-00044-DLF Document 6 Filed 02/08/21 Page 2 of 3

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

1. Article Addressed to:

Alex M. Azar, ll, Secretary of the’

Department of Health and Human Services:
200 Independence Avenue, SW «2°. ;
Washington, DC 20201 a a

 

UUM TAT ICC TTA

9590 9402 6273 0274 6484 14

 

 

2, Article Numher (Transfer from service label)

CCMPLETE THIS SECTION ON DELIVERY

 
  

x Qridur

13 Keer

gent
0 Addressee

 

Brieceived by (Printed Name)
My wah, (Wat

 

 

C. Date of Delive
2] aI

D. Is delivery address different from item 1?° CI Yes
If YES, enter delivery address below: [] No

 

“13. Service Type
a Adult Signature
dult Signature Restricted Delivery
eaten Mail®
O Certified Mail Restricted Delivery
O Collect on Delivery
O Collect a ee Restricted Delivery
0 Insured

7019 1120 OO01 3834 1056 Breed Mal Rested Deven

O Priority Mail Express®
0 Registered Mail™
Oo erred Mail Restricted
Delivery
D Signature Confirmation™
O Signature Confirmation
Restricted Delivery

 

PS Form 3811, July 2020 PSN 7530-02-000-9053

Domestic Return Receipt :

i
Case 1:21-cv-00044-DLF Document6 Filed 02/08/21 Page 3 of 3
Case 1:21-cv-00044-DLF Document 3 Filed 01/11/21 Page 1 of 8

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

COMMUNITY FOR CREATIVE
NON-VIOLENCE

 

Plaintiff(s)

Vv. Civil Action No. 21-cv-00044-DLF

UNITED STATES OF AMERICA; ALEX M. AZAR, II,
DEPARTMENT OF HEALTH AND HUMAN
SERVICES; EMILY W. MURPHY, U.S. GENERAL
SERVICES ADMINISTRATION

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) Alex M. Azar, ll, Secretary of the Department of Health and Human Services, 200
Independence Avenue, S.W., Washington, DC 20201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: PAUL J. KIERNAN

HOLLAND & KNIGHT LLP

800 17th Street, N.W., Suite 1100
Washington, DC 20006
Telephone: (202) 663-7276

Fax: (202) 955-5564

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

Date: 1/11/2021 /s/ Anson Hopkins

 

Signature of Clerk or Deputy Clerk

 
